DETAILED ACTION
	This action is responsive to 09/03/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to a display device that includes a signal transmission film, the signal transmission film including a first extension portion, a second extension portion, and a first dummy pattern that prevents misalignment of the signal transmission film when the signal transmission film is bent.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A display device comprising: a display panel; and a signal transmission film connected to one side of the display panel, the signal transmission film including: a first extension portion extending in a first direction, wherein a first contact hole is formed at a first side of the first extension portion; a second extension portion extending from the first side of the first extension portion in a second direction which is different from the first direction; and a first dummy pattern adjacent to the first contact hole at the first side.”
claims 2-20 depend from and recite limitations that further limit claim 1, and are therefore equally allowed.
Representative prior art include the following:
1) Kim (US Pub. 2020/0098793), which is commonly assigned with the instant application, teaches a display panel having first and second flexible circuits (401, 501) having first and second base films (411, 511), each bent in a direction of the display panel to overlap with the display panel.
2) Kwon et al. (US Patent 10,561,022 B2), also commonly assigned with the instant application, teaches a display device  having first and second signal transmission films (530, 535) connecting respectively printed circuit boards (510, 520) to a display panel 200 of the display device.
3) Ahn et al. (US Patent 10,555,426 B2), also commonly assigned, teaches a display panel having a circuit board that is bendable along a bending area BA to the rear of the display panel (figs. 4A-4D).
Eun (US Pub. 2019/0208642)-teaches a flexible printed circuit board 130 that is foldable to the rear of the display (see figs. 1-6), the flexible printed circuit board having first to third portions (261-263-see [0062]).
Jung et al. (US Patent 10,080,281 B2) teaches a display apparatus having printed circuit board 300 foldable to attached to a panel adhesive film on a cover panel of the display.
None of the aforementioned references, alone or in combination, teaches or suggests the limitations underlined above with respect to independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627